DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-12, 16-20, 23-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2020/0389874 as submitted in IDS), Lin874 hereinafter, in view of Lin et al. (2020/0314811 as submitted in IDS), Lin811 hereinafter.

Re. Claims 1 and 17, Lin874 teaches a method of wireless communication performed by a user equipment (UE) (Fig. 23-24 &¶0005 - UE that includes a receiver configured to receive a configuration for search space sets. The configuration can include a first group of search space sets and a second group of search space sets, and a first group index for the first group of search space sets and a second group index for the second group of search space sets.  Fig. 23-24 & ¶0426 - detecting a DCI format by a UE at the beginning of a DRX ON duration for triggering UE adaptation. ¶0427 -  monitoring a DCI format with fields for triggering UE adaptation. In operation 2404, the DCI format is detected within the first K slots of a DRX ON duration.) and a user equipment (UE)  (Fig. 3) for wireless communication, comprising: memory (Fig. 3, 360); one or more processors (Fig. 3, 340) coupled to the memory; and instructions stored in the memory and operable, when executed by the one or more processors (Fig. 3 & ¶0113 - The main processor 340 can include one or more processors or other processing devices and execute the basic OS program 361 stored in the memory 360 in order to control the overall operation of the UE 116.), to cause the UE to: receive downlink control information (DCI) that includes a combined indication of a minimum timing value, associated with a timing for transmission or reception of a communication corresponding to the DCI, and a search space set group (Fig. 23-24 &¶0005 - UE that includes a receiver configured to receive a configuration for search space sets. The configuration can include a first group of search space sets and a second group of search space sets, and a first group index for the first group of search space sets and a second group index for the second group of search space sets. Fig. 23-24 & ¶0410 - second field of N2′ bits can indicate minimum K0/K2, wherein K0/K2 indicate the slot offset between DCI and its scheduled PDSCH/PUSCH. Fig. 23-24 & ¶0418 - Table 4 shows an example an adaptation table with adaptation signaling on minimum K0/K2, maximum MIMO layers/ports, and active CC group. The configured active cells can be grouped by gNB, and the cell group index can be included in the adaptation table. Fig. 24 & ¶0426 - detecting a DCI format by a UE at the beginning of a DRX ON duration for triggering UE adaptation. ¶0427 -  monitoring a DCI format with fields for triggering UE adaptation. In operation 2404, the DCI format is detected within the first K slots of a DRX ON duration. ¶0428 - If the first field indicates that a UE should not go to sleep for the remaining Active Time of current DRX cycle, i.e., continue PDCCH monitoring, then flowchart 2400 proceeds from operation 2406 to operation 2408 where the active DL BWP is determined after wake-up. In operation 2410, a minimum K0/K2 is determined after wake-up, and in operation 2412, a joint adaptation indicator is determined. The active DL BWP, minimum K0/K2, and the joint adaptation indicator can be determined based on an information bit in the same field. Fig. 25 & ¶0457 - at operation 2502 by obtaining a configuration on a DCI format with fields for triggering UE adaptation and respective search space sets that can be adapted.);
874 does not expressly teach monitor the search space set group, or commencing a sleep mode, based at least in part on the DCI.
However, in the analogous art, Lin811 explicitly discloses monitor the search space set group, or commencing a sleep mode, based at least in part on the DCI. (¶0004 -  UE that includes a receiver configured to receive a configuration for one or more search space sets for reception of PDCCHs. ¶0077 - Dynamic adaptation on PDCCH monitoring for a UE, such as skipping PDCCH monitoring for one or more search space sets during a period….to enable UE power savings. ¶0079 - to enable an adaptation for PDCCH monitoring in search space sets through a signal/channel at the physical layer for UE power saving…to determine the interpretation of a DCI format for triggering UE adaptation at least for power saving; Fig. 22 & ¶0307 - monitoring a DCI format with fields for triggering UE adaptation. …a determination is made whether to go to sleep for the remaining Active Time of current DRX cycle………  the determination is made based on a binary bit in the first field for triggering UE adaptation. Fig. 22 & ¶0308 - If the first field indicates that a UE should not go to sleep for the remaining Active Time of current DRX cycle, i.e., continue PDCCH monitoring, … operation 2208 where the active DL BWP is determined after wake-up. Fig. 22 & ¶0309 - if the determination is made that the first field indicates that the UE should go to sleep for the remaining Active Time of the current DRX cycle, i.e., skip PDCCH monitoring).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Lin874’s invention of a system and a method for determination of search space sets for physical downlink control channel (PDCCH) monitoring to include Lin811’s invention of a system and a method for determination of physical downlink control channel (PDCCH) assignment in power saving mode, because it provides a mechanism to a user device (UE) in enabling to a faster adaptation of PDCCH monitoring (at corresponding PDCCH monitoring occasions) by the UE in addressing 811)

Re. Claims 2 and 18, Lin874 and Lin811  teach claims 1 and 17.
Lin874 further teaches wherein the sleep mode is for a duration associated with the minimum timing value. (Fig. 23 & ¶0422 - when the first field indicates the UE not to wake up for the next X DRX ON duration(s)/cycle(s), i.e., to skip PDCCH monitoring or go to sleep for next X DRX ON duration(s), then flowchart 2300 proceeds to operation 2314 where the UE determines whether or not to wake up for the next N1*Y DRX ON duration(s)/cycle(s) after the next X DRX ON duration(s). The determination can be made based on the binary bits in same field as the one that includes the active DL BWP, the minimum K0/K2, and the joint adaptation indicator, i.e., in the second field. ¶0423 - When the UE detects a DCI format with fields for triggering UE adaptation at the beginning of a DRX ON duration period or within the first K slots/milliseconds of the DRX on duration, a field or first field of 1 bit can indicate whether or not the UE go to sleep or skips PDCCH monitoring for the remaining Active Time of current DRX cycle. In one example, “1” of the first field can indicate go-to-sleep and skip PDCCH monitoring for the remaining Active Time of current DRX cycle;)

Re. Claims 3 and 19, Lin874 and Lin811  teach claims 1 and 17.
Lin874 further teaches wherein the minimum timing value is different from another timing value indicated by previous DCI received by the UE, and wherein monitoring the search space set group comprises: switching from monitoring another search space set group associated with the other timing value to monitoring the search space set group associated with the minimum timing value. (Fig. 22 &  a UE can receives a higher layer command, e.g. MAC CE, to indicate reset of the adaptive parameters to default value(s). ¶0389 - the value(s) for associated adaptive parameter(s) can be reset to default value(s) if UE current value(s) is/are not invalid. For example, after BWP switching, the current value(s), such as minimum K0/K2/aperiodic CSI-RS may be larger than all configured candidate value(s) in the new active DL/UL BWP, and thus is/are not valid. In this case, UE can apply/reset the associated adaptive parameter to default value(s). When the invalid value is minimum K0/K2, the default value can be the minimum value of the used time domain resource allocation (TDRA) table in the new active DL/UL BWP. That is, the current minimum timing values (K0 for DL & K2 for UL) for the respective active DL/UL BWP (after the respective BWP is switched for a monitored UE)  is different than the default values (associated with the minimum timing values (K0/K2) for the respective previously monitored active  DL/UL BWP before switching to the current active  DL/UL BWP)).
Re. Claims 4 and 20, Lin874 and Lin811  teach claims 1 and 17.
Lin874 further teaches receiving one or more configurations that indicate the minimum timing value, another timing value, the search space set group, and another search space set group. (Fig. 22 & ¶0388 - a UE can receives a higher layer command, e.g. MAC CE, to indicate reset of the adaptive parameters to default value(s). ¶0389 - the value(s) for associated adaptive parameter(s) can be reset to default value(s) if UE current value(s) is/are not invalid. For example, after BWP switching, the current value(s), such as minimum K0/K2/aperiodic CSI-RS may be larger than all configured candidate value(s) in the new active DL/UL BWP, and thus is/are not valid. In this case, UE can apply/reset the associated adaptive parameter to default value(s). When the invalid value is minimum K0/K2, the default value can be the minimum value of the used time domain resource allocation (TDRA) table in the new active DL/UL BWP. That is, the current minimum timing values (K0 for DL & K2 for UL) for the respective active DL/UL BWP (after the respective BWP is switched for a monitored UE when the UE detects/receives the current minimum timing values associated with the currently switched DL/UL BWP)  is different than the default values (associated with the minimum timing values (K0/K2) for the respective previously monitored active  DL/UL BWP before switching to the current active  DL/UL BWP).
Re. Claims 8 and 23, Lin874 and Lin811  teach claims 1 and 17.
Lin874 further teaches wherein the combined indication is in a single bit of the DCI. (Fig. 23 & ¶0420 - at operation 2302 by monitoring a DCI format with fields for triggering UE adaptation….the UE adaptation can be for power savings…the first field can include a binary bit that triggers the UE adaptation for power savings. Fig. 23 & ¶0421 - In operation 2310, a minimum K0/K2 is determined after wakeup, and in operation 2312, a joint adaptation indicator is determined. The active DL BWP, the minimum K0/K2, and the joint adaptation indicator can be determined based on binary bits included in the same field, e.g., a second field).

Re. Claims 9 and 24, Lin874 teaches a method of wireless communication performed by a base station (¶0006 - a BS for determining search space sets for PDCCH monitoring. Fig. 1 & ¶0107 - BS 102 can communicate information to a UE, such as UE 116 in FIG. 1 over a networked computing system, for determining search space sets for PDCCH monitoring.) and a base station (Fig. 2) for wireless instructions stored in the memory and operable, when executed by the one or more processors (¶0010), to cause the base station to: and transmit downlink control information (DCI) that includes a combined indication of the minimum timing value and the search space set group. ( Fig. 23-24 &¶0005 - UE that includes a receiver configured to receive a configuration for search space sets. The configuration can include a first group of search space sets and a second group of search space sets, and a first group index for the first group of search space sets and a second group index for the second group of search space sets. Fig. 23-24 & ¶0410 - second field of N2′ bits can indicate minimum K0/K2, wherein K0/K2 indicate the slot offset between DCI and its scheduled PDSCH/PUSCH. Fig. 23-24 & ¶0418 - Table 4 shows an example an adaptation table with adaptation signaling on minimum K0/K2, maximum MIMO layers/ports, and active CC group. The configured active cells can be grouped by gNB, and the cell group index can be included in the adaptation table. Fig. 24 & ¶0426 - detecting a DCI format by a UE at the beginning of a DRX ON duration for triggering UE adaptation. ¶0427 -  monitoring a DCI format with fields for triggering UE adaptation. In operation 2404, the DCI format is detected within the first K slots of a DRX ON duration. ¶0428 - If the first field indicates that a UE should not go to sleep for the remaining Active Time of current DRX cycle, i.e., continue PDCCH monitoring, then flowchart 2400 proceeds from operation 2406 to operation 2408 where the active DL BWP is determined after wake-up. In operation 2410, a minimum K0/K2 is determined after wake-up, and in operation 2412, a joint adaptation indicator is determined. The active DL BWP, minimum K0/K2, and the joint adaptation indicator can be determined based on an information bit in the same field. Fig. 25 & ¶0457 - at operation 2502 by obtaining a configuration on a DCI format with fields for triggering UE adaptation and respective search space sets that can be adapted.)
874 does not expressly teach determine a minimum timing value, associated with a timing for transmission or reception of a communication by a user equipment (UE), and a search space set group for the UE;
However, in the analogous art, Lin811 explicitly discloses determine a minimum timing value, associated with a timing for transmission or reception of a communication by a user equipment (UE), and a search space set group for the UE; (¶0005 - The base station … determine a PDCCH transmission occasion according to the configuration of the one or more search space sets. ¶0079 - ..to enable an adaptation for PDCCH monitoring in search space sets through a signal/channel at the physical layer for UE power saving; to provide an indication for PDCCH monitoring occasions when PDCCH monitoring is adapted through a signal/channel at the physical layer for UE power saving; to determine the interpretation of a DCI format for triggering UE adaptation at least for power saving. ¶0085 - BS 102, to determine search space sets for receiving PDCCHs for UE power saving. Fig. 22 & ¶0307 - monitoring a DCI format with fields for triggering UE adaptation. …a determination is made whether to go to sleep for the remaining Active Time of current DRX cycle………  the determination is made based on a binary bit in the first field for triggering UE adaptation. Fig. 22 & ¶0308 - If the first field indicates that a UE should not go to sleep for the remaining Active Time of current DRX cycle, i.e., continue PDCCH monitoring, … operation 2208 where the active DL BWP is determined after wake-up. Fig. 22 & ¶0309 - if the determination is made that the first field indicates that the UE should go to sleep for the remaining Active Time of the current DRX cycle, i.e., skip PDCCH monitoring).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Lin874’s invention of a system and a method for determination of search space sets for physical downlink control channel (PDCCH) monitoring to include Lin811’s invention of a system and a method for determination of physical downlink control channel (PDCCH) assignment in 811)

Re. Claims 10 and 25, Lin874 and Lin811  teach claims 9 and 24.
Lin874 further teaches wherein the DCI indicates that the UE is to monitor the search space set group or commence a sleep mode for a duration associated with the minimum timing value. (Fig. 24 & ¶0426 - detecting a DCI format by a UE at the beginning of a DRX ON duration for triggering UE adaptation. ¶0427 -  monitoring a DCI format with fields for triggering UE adaptation. In operation 2404, the DCI format is detected within the first K slots of a DRX ON duration. ¶0428 - If the first field indicates that a UE should not go to sleep for the remaining Active Time of current DRX cycle, i.e., continue PDCCH monitoring, then flowchart 2400 proceeds from operation 2406 to operation 2408 where the active DL BWP is determined after wake-up. In operation 2410, a minimum K0/K2 is determined after wake-up, and in operation 2412, a joint adaptation indicator is determined. The active DL BWP, minimum K0/K2, and the joint adaptation indicator can be determined based on an information bit in the same field. ¶0429 - if the determination is made that the first field indicates that the UE should go to sleep for the remaining Active Time of the current DRX cycle, i.e., skip PDCCH monitoring).
Re. Claims 11 and 26, Lin874 and  Lin811 teach claims 9 and 24.
Lin874 further teaches wherein the minimum timing value is different from another timing value indicated by previous DCI transmitted by the base station, and wherein the DCI indicates that the UE is to switch from monitoring another search space set group associated with the other timing value to monitoring the search space set group associated with the minimum timing value. (Fig. 22 & ¶0388 - a UE can receives a higher layer command, e.g. MAC CE, to indicate reset of the adaptive parameters to default value(s). ¶0389 - the value(s) for associated adaptive parameter(s) can be reset to default value(s) if UE current value(s) is/are not invalid. For example, after BWP switching, the current value(s), such as minimum K0/K2/aperiodic CSI-RS may be larger than all configured candidate value(s) in the new active DL/UL BWP, and thus is/are not valid. In this case, UE can apply/reset the associated adaptive parameter to default value(s). When the invalid value is minimum K0/K2, the default value can be the minimum value of the used time domain resource allocation (TDRA) table in the new active DL/UL BWP. That is, the current minimum timing values (K0 for DL & K2 for UL) for the respective active DL/UL BWP (after the respective BWP is switched for a monitored UE)  is different than the default values (associated with the minimum timing values (K0/K2) for the respective previously monitored active  DL/UL BWP before switching to the current active  DL/UL BWP)).
Re. Claims 12 and 27, Lin874 and  Lin811 teach claims 9 and 24.
Lin874 further teaches further comprising: transmitting one or more configurations that indicate the minimum timing value, another timing value, the search space set group, and another search space set group. (Fig. 22 & ¶0388 - a UE can receives a higher layer command, e.g. MAC CE, to indicate reset of the adaptive parameters to default value(s). ¶0389 - the value(s) for associated adaptive parameter(s) can be reset to default value(s) if UE current value(s) is/are not invalid. For example, after BWP switching, the current value(s), such as minimum K0/K2/aperiodic CSI-RS may be larger than all configured candidate value(s) in the new active DL/UL BWP, and thus is/are not valid. In this case, UE can apply/reset the associated adaptive parameter to default value(s). When the invalid value is minimum K0/K2, the default value can be the minimum value of the used time domain resource allocation (TDRA) table in the new active DL/UL BWP. That is, the current minimum timing values (K0 for DL & K2 for UL) for the respective active DL/UL BWP (after the respective BWP is switched for a monitored UE when the UE detects/receives (as transmitted by the serving gNB) the current minimum timing values associated with the currently switched DL/UL BWP)  is different than the default values (associated with the minimum timing values (K0/K2) for the respective previously monitored active  DL/UL BWP before switching to the current active  DL/UL BWP).

Re. Claims 16 and 30, Lin874 and Lin811  teach claims 9 and 24.
Lin874 further teaches wherein the combined indication is in a single bit of the DCI. (Fig. 23 & ¶0420 - at operation 2302 by monitoring a DCI format with fields for triggering UE adaptation. …the UE adaptation can be for power savings…the first field can include a binary bit that triggers the UE adaptation for power savings. Fig. 23 & ¶0421 - In operation 2310, a minimum K0/K2 is determined after wakeup, and in operation 2312, a joint adaptation indicator is determined. The active DL BWP, the minimum K0/K2, and the joint adaptation indicator can be determined based on binary bits included in the same field, e.g., a second field).

Claims  5-7, 13-15, 21-22 and  28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lin874 , in view of Lin811, further in view of  3GPP TSG RAN WG1 Meeting #98-Bis; R1-1911563; Chongqing, China, October 14th – 20th , 2019, Source: MediaTek Inc, 3GPP_R1-1911563_ MediaTek  hereinafter.

Re. Claims 5 and 21, Lin874 and Lin811  teach claims 4 and 20.
Yet, Lin874 and Lin811 do not expressly teach determining an association between the minimum timing value and the search space set group, and an association between the other timing value and the other search space set group, based at least in part on a rule for determining associations.
However, in the analogous art, 3GPP_R1-1911563_ MediaTek explicitly discloses determining an association between the minimum timing value and the search space set group, and an association between the other timing value and the other search space set group, based at least in part on a rule for determining associations. (Pages 8-9:  The 1-bit indication in DCI format 1_1 or format 0_1 is used to jointly determine the minimum applicable K0 for the active DL BWP and the minimum applicable K2 value for the active UL BWP, which are to be applied at least after the application delay.. • If both DCI format 1-1 and format 0-1, UE will apply the 1-bit indications to the active DL BWP and UL BWP, respectively. That is,  the determination process confirms to have the first timing value (e.g., K0)  to be associated with a first search space set group (e.g., active DL BWP) and the second (the other) timing value (e.g., K2)  to be associated with a second (the other) search space set  group(e.g., active  UL BWP), similar to instant application at least in ¶0078. Also, see §6.1 & §6.2);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Lin874’s invention of a system and a method for determination of search space sets for physical downlink control channel (PDCCH) monitoring  and  Lin811’s invention of 

Re. Claims 6 and 22, Lin874 and Lin811  teach claims 4 and 20.
Yet, Lin874 and Lin811 do not expressly teach receiving a configuration that indicates an association between the minimum timing value and the search space set group, and an association between the other timing value and the other search space set group.
However, in the analogous art, 3GPP_R1-1911563_ MediaTek explicitly discloses receiving a configuration that indicates an association between the minimum timing value and the search space set group, and an association between the other timing value and the other search space set group. (Pages 8-9:  The 1-bit indication in DCI format 1_1 or format 0_1 is used to jointly determine the minimum applicable K0 for the active DL BWP and the minimum applicable K2 value for the active UL BWP, which are to be applied at least after the application delay. It is evident from the aforesaid section, gNB transmits the  1-bit indication in DCI format (using PDCCH) to UE of the first timing value (e.g., K0)  to be associated with a first search space set group (e.g., active DL BWP) and the second (the other) timing value (e.g., K2)  to be associated with a second (the other) search space set  group(e.g., active  UL BWP). Also, see §6.1 & §6.2)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Lin874’s invention of a system and a method for determination of search space sets for physical downlink control channel (PDCCH) monitoring  and  Lin811’s invention of a system and a method for determination of physical downlink control channel (PDCCH) assignment in power saving mode to include 3GPP_R1-1911563_ MediaTek’s invention of broadcast channel design to cross-slot scheduling adaptation in next generation 5G new radio (NR) mobile communication networks, because it provides an efficient  mechanism  for a user device (UE) to dynamically adapt the minimum K0 (minimum time interval of K0 slots between PDCCH and scheduled DL packet)/K2 (minimum time interval of K2 slots between PDCCH and scheduled UL packet) for the respective downlink/uplink bandwidth parts (DL/UL BWP) in a new radio (NR) wireless communication systems. (§2.1/§2.3, 3GPP_R1-1911563_ MediaTek)
Re. Claim 7, Lin874 and Lin811  teach claim 6.
Yet, Lin874 and Lin811 do not expressly teach wherein the configuration is received via radio resource control signaling.
However, in the analogous art, 3GPP_R1-1911563_ MediaTek explicitly discloses wherein the configuration is received via radio resource control signaling. (§6.1 - For the RRC configuration, the configured minimum applicable K0/K2 value(s) take integer value(s) in the range from 0 to [16]. §6.2 - UE higher layer signalling of suggested minimum applicable value(s) for K0/(K2 or N2) for applying cross-slot scheduling is supported with the following requirements… •	Suggested value(s) cover all possible SCS cases).
874’s invention of a system and a method for determination of search space sets for physical downlink control channel (PDCCH) monitoring  and  Lin811’s invention of a system and a method for determination of physical downlink control channel (PDCCH) assignment in power saving mode to include 3GPP_R1-1911563_ MediaTek’s invention of broadcast channel design to cross-slot scheduling adaptation in next generation 5G new radio (NR) mobile communication networks, because it provides an efficient  mechanism  for a user device (UE) to dynamically adapt the minimum K0 (minimum time interval of K0 slots between PDCCH and scheduled DL packet)/K2 (minimum time interval of K2 slots between PDCCH and scheduled UL packet) for the respective downlink/uplink bandwidth parts (DL/UL BWP) in a new radio (NR) wireless communication systems. (§2.1/§2.3, 3GPP_R1-1911563_ MediaTek)
Re. Claims 13 and 28, Lin874 and Lin811  teach claims 12 and 27.
Yet, Lin874 and Lin811 do not expressly teach determining an association between the minimum timing value and the search space set group, and an association between the other timing value and the other search space set group before transmitting the one or more configurations.
However, in the analogous art, 3GPP_R1-1911563_ MediaTek explicitly discloses determining an association between the minimum timing value and the search space set group, and an association between the other timing value and the other search space set group before transmitting the one or more configurations. (Pages 8-9:  The 1-bit indication in DCI format 1_1 or format 0_1 is used to jointly determine the minimum applicable K0 for the active DL BWP and the minimum applicable K2 value for the active UL BWP, which are to be applied at least after the application delay.. • If both DCI format 1-1 and format 0-1, UE will apply the 1-bit indications to the active DL BWP and UL BWP, respectively. That is,  the determination process confirms to have the first timing value (e.g., K0)  to be associated with a first search space set group (e.g., active DL BWP) and the second (the other) timing value (e.g., K2)  to be associated with a second (the other) search space set  group(e.g., active  UL BWP), similar to instant application at least in ¶0078. Also, see §6.1 & §6.2);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Lin874’s invention of a system and a method for determination of search space sets for physical downlink control channel (PDCCH) monitoring  and  Lin811’s invention of a system and a method for determination of physical downlink control channel (PDCCH) assignment in power saving mode to include 3GPP_R1-1911563_ MediaTek’s invention of broadcast channel design to cross-slot scheduling adaptation in next generation 5G new radio (NR) mobile communication networks, because it provides an efficient  mechanism  for a user device (UE) to dynamically adapt the minimum K0 (minimum time interval of K0 slots between PDCCH and scheduled DL packet)/K2 (minimum time interval of K2 slots between PDCCH and scheduled UL packet) for the respective downlink/uplink bandwidth parts (DL/UL BWP) in a new radio (NR) wireless communication systems. (§2.1/§2.3, 3GPP_R1-1911563_ MediaTek)
Re. Claims 14 and 29, Lin874 and Lin811  teach claims 12 and 27.
Yet, Lin874 and Lin811 do not expressly teach transmitting a configuration that indicates an association between the minimum timing value and the search space set group, and an association between the other timing value and the other search space set group. 
However, in the analogous art, 3GPP_R1-1911563_ MediaTek explicitly discloses transmitting a configuration that indicates an association between the minimum timing value and the search space set group, and an association between the other timing value and the other search space set group.  (Pages 8-9:  The 1-bit indication in DCI format 1_1 or format 0_1 is used to jointly determine the minimum applicable K0 for the active DL BWP and the minimum applicable K2 value for the active UL BWP, which are to be applied at least after the application delay. It is evident from the aforesaid section, gNB transmits the  1-bit indication in DCI format (using PDCCH) to UE of the first timing value (e.g., K0)  to be associated with a first search space set group (e.g., active DL BWP) and the second (the other) timing value (e.g., K2)  to be associated with a second (the other) search space set  group(e.g., active  UL BWP). Also, see §6.1 & §6.2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Lin874’s invention of a system and a method for determination of search space sets for physical downlink control channel (PDCCH) monitoring  and  Lin811’s invention of a system and a method for determination of physical downlink control channel (PDCCH) assignment in power saving mode to include 3GPP_R1-1911563_ MediaTek’s invention of broadcast channel design to cross-slot scheduling adaptation in next generation 5G new radio (NR) mobile communication networks, because it provides an efficient  mechanism  for a user device (UE) to dynamically adapt the minimum K0 (minimum time interval of K0 slots between PDCCH and scheduled DL packet)/K2 (minimum time interval of K2 slots between PDCCH and scheduled UL packet) for the respective downlink/uplink bandwidth parts (DL/UL BWP) in a new radio (NR) wireless communication systems. (§2.1/§2.3, 3GPP_R1-1911563_ MediaTek)
Re. Claim 15, Lin874 and Lin811  teach claim 14.
Yet, Lin874 and Lin811 do not expressly teach wherein the configuration is transmitted via radio resource control signaling.
However, in the analogous art, 3GPP_R1-1911563_ MediaTek explicitly discloses wherein the configuration is transmitted via radio resource control signaling. (§6.1 - For the RRC configuration, the configured minimum applicable K0/K2 value(s) take integer value(s) in the range from 0 to [16]. §6.2 - UE higher layer signalling of suggested minimum applicable value(s) for K0/(K2 or N2) for applying cross-slot scheduling is supported with the following requirements… •	Suggested value(s) cover all possible SCS cases).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Lin874’s invention of a system and a method for determination of search space sets for physical downlink control channel (PDCCH) monitoring  and  Lin811’s invention of a system and a method for determination of physical downlink control channel (PDCCH) assignment in power saving mode to include 3GPP_R1-1911563_ MediaTek’s invention of broadcast channel design to cross-slot scheduling adaptation in next generation 5G new radio (NR) mobile communication networks, because it provides an efficient  mechanism  for a user device (UE) to dynamically adapt the minimum K0 (minimum time interval of K0 slots between PDCCH and scheduled DL packet)/K2 (minimum time interval of K2 slots between PDCCH and scheduled UL packet) for the respective downlink/uplink bandwidth parts (DL/UL BWP) in a new radio (NR) wireless communication systems. (§2.1/§2.3, 3GPP_R1-1911563_ MediaTek)







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Wu et al. (2021/0105716); See Abstract, ¶0005, ¶0006, ¶0009, ¶0010, ¶0023-¶0039 along with Fig. 1-7.
 Wu et al. (2020/0267643); See Abstract, ¶0007-¶0008, ¶0018-¶0033, ¶0040-¶0051, ¶0056, ¶0062-¶0077  along with Fig. 1-4. 
3GPP TSG RAN WG1 Meeting #98bis; R1-1910077; Source: Huawei, HiSilicon; Title: Procedure of cross-slot scheduling for UE power saving; Chongqing, China, October 14-20, 2019. See §2,§3, §5.
3GPP TSG RAN WG1 #98bis; R1-1910385; Source:  OPPO; Title:	Further considerations on cross-slot scheduling for power saving, Chongqing, China, October 14th – 20th, 2019. See §1, §2,§3, §4, §5, §6, §7, §8.
3GPP TSG RAN WG1 Meeting #98-Bis; R1-1911058; Source: MediaTek Inc.; Title: Ramaining Details for Adapation of Cross-Slot Scheduling, Chongqing, China, October 14th – 20th , 2019. See §1, §2, §3, §4, §5, §6

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467